DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9 & 11-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spevak et al. (# US 2006/0158481) in view of Yoshimura (# US 4630076) and Smith (# US 2013/0293612)
Spevak et al. discloses:
1. A method comprising: receiving instructions from a page description to deliver a pre-formulated light ink to a substrate; responsive to receiving the instructions: 

while the first ink remains uncured, causing the inkjet printer to jet an amount of a second ink onto the substrate (Spevak, [0031] The second group of print heads 27, comprising the second printing channel, is made up of at least one print head 27-1 for depositing at least one specialized printing fluid onto the substrate that is different from the multi colored inks deposited by the first group of printheads 25. In the embodiment of FIG. 2, print head 27-1 is used to deposit solid white ink (W) onto the substrate, such as utilized in a "pre coating" or "post coating" printing step, as described in further detail below. It will be understood that the second group of printheads 27 can include more than one printhead, and could include a set of print heads for depositing a printing fluid. In addition, it will be understood that instead of, or in addition to white ink, the second group of printheads can deposit other printing fluids and combinations of such fluids 
wherein the first ink is selected from a group comprising a color ink specified by the page description and a white ink and wherein the second ink comprises the remaining ink in the group after selection of the first ink (Spevak, [0030] there is illustrated in FIG. 2 one example of the physical arrangement of the series of print heads 20 as they are mounted in the carriage 18. The series of print heads 20 generally comprises two groups of print heads 25, 27, comprising two separate printing channels. The first group of print heads 25, comprising the first printing channel, includes a series of printheads for printing multi colored images using colored inks. In the embodiment shown in FIG. 2, the first group of print heads 25 includes four printheads, 25-1, 25-2, 25-3 and 25-4, for printing black (K), yellow (Y), cyan (C), and magenta (M) inks, respectively. In practice, the first group of printheads 25 will typically include more the four printheads shown. For example, the first group of print heads 25 may include eight print heads, with pairs of printheads for printing each of the black (K), yellow (Y), cyan (C), and magenta (M); inks, respectively) and (Spevak, [0031] The second group of print heads 27, comprising the second printing channel, is made up of at least one printhead 27-1 for depositing at least one specialized printing fluid onto the substrate that is different from the multi colored inks deposited by the first group of printheads 25. In the embodiment of FIG. 2, print head 27-1 is used to deposit solid white ink (W) onto the substrate, such as utilized in a "pre coating" or "post coating” printing step, as described in further detail below. It will be understood that the second group of printheads 27 can include more than one printhead, and could include a set of printheads for depositing a 
Spevak et al. explicitly did not discloses:
1. The white ink is transparent white ink, wherein jetting of the first and second inks onto the substrate in their uncured state produces a lightened color ink that replaces the pre-formulated light ink specified by the page description.
7. The method of claim 1, further comprising: selecting the amount of the white ink to lighten the amount the color ink to a lightness equal to that of the pre-formulated light ink specified by the page description.
However, Yoshimura teaches a color ink jet system wherein blending of said first and second inkjet inks on said predetermined region in their uncured state produces a composite lightened primary color inkjet ink (Yoshimura, column: 8, line: 51- 60 FIG. 5(A) shows a half tone printing mode conducted by the color ink jet system printer of the present invention. A half of ink droplets are thinned out as in the case of FIG. 3 (B). The white or transparent ink droplets are deposited on the printed dots in a manner that one white or transparent ink droplet is deposited on the respective printed dots. By overlapping the white or transparent ink droplet on the printed dot, the printed dot bleeds to enlarge the dot size, thereby producing the light color image).
With respect to claim 7,  Yoshimura teaches a color ink jet system wherein said amount of said transparent white inkjet ink is selected to lighten said primary color 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Spevak et al. wherein blending of said first and second inkjet inks on said predetermined region in their uncured state produces a composite lightened primary color inkjet ink as taught by Yoshimura. The motivation for doing so would be to provide a color ink jet system printer of the ink on demand type, which ensures a clean printing even in the thinned out printing mode (Yoshimura, Column: 1, Line: 36-39).
Smith teaches the white ink is transparent white ink ([0021]; see claim 3 & 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Spevak et al. by the aforementioned teaching of Smith in order to have high quality multicolor printed image.

3. The method of claim 1, further comprising: causing the lightened color ink on the substrate to be cured ([0032]).
4. The method of claim 3, wherein the first ink and second ink are curable using ultraviolet (UV) light and wherein causing the lightened color ink to be cured includes: 
5. The method of claim 1, wherein the first ink comprises the color ink (Y, M, C, K, W; figure: 2), and wherein the second ink comprises the white ink (W, figure: 2).
6. The method of claim 1, wherein the color ink is a primary color inkjet ink selected from a group consisting of cyan, magenta, yellow and black inkjet inks (Y, M, C, K, W; figure: 2).
8. The method of claim 1, wherein the amount of the first ink is jetted onto the substrate by a first color channel of the inkjet printer; and 
wherein the amount of the second ink is jetted onto the substrate by a second color channel of the inkjet printer; 
wherein the first color channel is different than the second color channel (Spevak, [0009] a controller controls the printhead array to operate in at least three different modes: a multi-channel pre coat mode, a multi-channel post coat mode, and a single channel printing mode. In the multi-channel pre coat mode, the controller causes a first set of nozzles on the first group of printheads to deposit inks onto the substrate, and a second set of nozzles from the second group of printheads to deposit a coating fluid, such as white ink, onto the substrate. In this mode, the second set of nozzles depositing the coating fluid are located adjacent to the leading edge of the substrate, and the first set of nozzles depositing inks are adjacent to the trailing edge of the substrate, as the substrate advances under the print heads. Thus, each successive section of the substrate first receives a coating layer from the second (leading) group of nozzles, and the image is then printed over the coating layer using the first (trailing) .

Claims 9 & 11-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spevak et al. (# US 2006/0158481) in view of Yoshimura (# US 4630076) and Smith (# US 2013/0293612)
Spevak et al. discloses:
9. A system (figure: 1-2) comprising: a controller (element: 32, figure: 8-9); and program code, which when executed by the controller, causes the system to: receive instructions from a page description to deliver a pre-formulated light ink to a substrate; and responsive to receiving the instructions: 
cause an inkjet printer to jet an amount of a first ink onto the substrate (Spevak, [0030] there is illustrated in FIG. 2 one example of the physical arrangement of the series of print heads 20 as they are mounted in the carriage 18. The series of print heads 20 generally comprises two groups of print heads 25, 27, comprising two separate printing channels. The first group of print heads 25, comprising the first printing channel, includes a series of printheads for printing multi colored images using colored inks. In the embodiment shown in FIG. 2, the first group of print heads 25 includes four printheads, 25-1, 25-2, 25-3 and 25-4, for printing black (K), yellow (Y), cyan (C), and magenta (M) inks, respectively. In practice, the first group of printheads 25 will typically include more the four printheads shown. For example, the first group of print heads 25 
while the first ink remains uncured, cause the inkjet printer to jet an amount of a second ink onto the substrate (Spevak, [0031] The second group of print heads 27, comprising the second printing channel, is made up of at least one print head 27-1 for depositing at least one specialized printing fluid onto the substrate that is different from the multi colored inks deposited by the first group of printheads 25. In the embodiment of FIG. 2, print head 27-1 is used to deposit solid white ink (W) onto the substrate, such as utilized in a "pre coating" or "post coating" printing step, as described in further detail below. It will be understood that the second group of printheads 27 can include more than one printhead, and could include a set of print heads for depositing a printing fluid. In addition, it will be understood that instead of, or in addition to white ink, the second group of printheads can deposit other printing fluids and combinations of such fluids onto the substrate, such as clear protective coatings, anti-graffiti coatings,adhesives, gloss coatings, and anti-gloss coatings); 
wherein the first ink is selected from a group comprising a color ink specified by the page description and a white ink and wherein the second ink comprises the remaining ink in the group after selection of the first ink (Spevak, [0030] there is illustrated in FIG. 2 one example of the physical arrangement of the series of print heads 20 as they are mounted in the carriage 18. The series of print heads 20 generally comprises two groups of print heads 25, 27, comprising two separate printing channels. The first group of print heads 25, comprising the first printing channel, includes a series of printheads for printing multi colored images using colored inks. In the embodiment 
11. The system of claim 9, wherein the program code, when executed by the controller, causes the system to further: cause the composite ink to be cured ([0032]).
12. The system of claim 9, wherein the first ink comprises the color ink and wherein the second ink comprises the white ink (Y, M, C, K, W; figure: 2; [0031]-[0039]).

15. The system of claim 9, 
wherein the amount of the first ink is jetted onto the substrate via a first color channel of a printer; and 
wherein the amount of the second ink is jetted onto the substrate via a second color channel of the printer; 
wherein the first color channel is different than the second color channel (figure: 1-2 [0030]-[0033]).
Spevak et al. explicitly did not discloses:
9. The white ink is transparent white ink, wherein jetting of the first and second inks onto the substrate in their uncured state produces a lightened color ink that replaces the pre-formulated light ink specified by the page description.
14. The system of claim 9, wherein the program code, when executed by the controller, causes the system to further: select the amount of the white ink to lighten the amount the color ink to a lightness equal to that of the pre-formulated light ink specified by the page description.
However, Yoshimura teaches a color ink jet system wherein blending of said first and second inkjet inks on said predetermined region in their uncured state produces a composite lightened primary color inkjet ink (Yoshimura, column: 8, line: 51- 60 FIG. 5(A) shows a half tone printing mode conducted by the color ink jet system printer of the present invention. A half of ink droplets are thinned out as in the case of 
With respect to claim 14,  Yoshimura teaches a color ink jet system wherein said amount of said transparent white inkjet ink is selected to lighten said primary color inkjet ink by a predetermined amount (Yoshimura, Column: 3, Line: 51-60 FIG. 5(A) shows a half tone printing mode conducted by the color ink jet system printer of the present invention. A half of ink droplets are thinned out as in the case of FIG. 3(B). The white or transparent ink droplets are deposited on the printed dots in a manner that one white or transparent ink droplet is deposited on the respective printed dots. By overlapping the white or transparent ink droplet on the printed dot, the printed dot bleeds to enlarge the dot size, thereby producing the light color image).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Spevak et al. wherein blending of said first and second inkjet inks on said predetermined region in their uncured state produces a composite lightened primary color inkjet ink as taught by Yoshimura. The motivation for doing so would be to provide a color ink jet system printer of the ink on demand type, which ensures a clean printing even in the thinned out printing mode (Yoshimura, Column: 1, Line: 36-39).
Smith teaches the white ink is transparent white ink ([0021]; see claim 3 & 12).
.

Claims 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spevak et al. (# US 2006/0158481) in view of Yoshimura (# US 4630076) and Smith (# US 2013/0293612)
Spevak et al. discloses:
16. A non-transitory computer readable medium storing program code, which when executed by a computer system, causes the computer system (figure: 1-12) to perform operations comprising: 
receiving instructions from a page description to deliver a pre-formulated light ink to a substrate; responsive to receiving the instructions: 
causing a color ink and a white ink to be blended on the substrate by causing an inkjet printer to jet the color ink and the white ink onto the substrate in an uncured state (Spevak, [0031] The second group of print heads 27, comprising the second printing channel, is made up of at least one print head 27-1 for depositing at least one specialized printing fluid onto the substrate that is different from the multi colored inks deposited by the first group of printheads 25. In the embodiment of FIG. 2, print head 27-1 is used to deposit solid white ink (W) onto the substrate, such as utilized in a "pre coating" or "post coating" printing step, as described in further detail below. It will be understood that the second group of printheads 27 can include more than one printhead, and could include a set of print heads for depositing a printing fluid. In 
17. The non-transitory computer readable medium of claim 16, the operations further comprising: causing the lightened color ink on the substrate to be cured ([0032]).
18. The non-transitory computer readable medium of claim 16, wherein causing a color ink and a white ink to be jetted onto the substrate includes: 
causing the inkjet printer to jet the color ink onto the substrate; and while the color ink remains uncured, causing the inkjet printer to jet the transparent white ink onto the substrate (Y, M, C, K, W; figure: 2; [0031]-[0039]).
19. The non-transitory computer readable medium of claim 16, wherein the color ink is a primary color inkjet ink selected from a group consisting of cyan, magenta, yellow and black inkjet inks (Y, M, C, K, W; figure: 2; [0031]-[0039]).
Spevak et al. explicitly did not discloses:
16. The white ink is transparent white ink, wherein blending the color ink and the white ink on the substrate produces a lightened color ink that replaces the pre-formulated link ink.
20. The non-transitory computer readable medium of claim 16, the operations further comprising: selecting an amount of the white ink to lighten an amount the color ink to a lightness equal to that of the pre-formulated light ink specified by the page description.

However, Yoshimura teaches a color ink jet system wherein blending of said first and second inkjet inks on said predetermined region in their uncured state produces a composite lightened primary color inkjet ink (Yoshimura, column: 8, line: 51- 60 FIG. 5(A) shows a half tone printing mode conducted by the color ink jet system printer of the present invention. A half of ink droplets are thinned out as in the case of FIG. 3 (B). The white or transparent ink droplets are deposited on the printed dots in a manner that one white or transparent ink droplet is deposited on the respective printed dots. By overlapping the white or transparent ink droplet on the printed dot, the printed dot bleeds to enlarge the dot size, thereby producing the light color image).
With respect to claim 20, Yoshimura teaches a color ink jet system wherein said amount of said transparent white inkjet ink is selected to lighten said primary color inkjet ink by a predetermined amount (Yoshimura, Column: 3, Line: 51-60 FIG. 5(A) shows a half tone printing mode conducted by the color ink jet system printer of the present invention. A half of ink droplets are thinned out as in the case of FIG. 3(B). The white or transparent ink droplets are deposited on the printed dots in a manner that one white or transparent ink droplet is deposited on the respective printed dots. By overlapping the white or transparent ink droplet on the printed dot, the printed dot bleeds to enlarge the dot size, thereby producing the light color image).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Spevak et al. wherein blending of said first and second inkjet inks on said predetermined region in their uncured state produces a composite lightened primary color inkjet ink as taught by Yoshimura. The motivation for doing so would be to provide a color ink jet system printer of the ink on demand type, 
Smith teaches the white ink is transparent white ink ([0021]; see claim 3 & 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Spevak et al. by the aforementioned teaching of Smith in order to have high quality multicolor printed image.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Mills et al. (# US 2007/0296757) discloses an apparatus and methods are provided for wide format inkjet printing using conventional piezoelectric inkjet print heads that each print at a native resolution. A plurality of inkjet print heads are disposed in a print head array to print an image on the substrate at the native resolution across an entire width of the substrate without scanning across the width of the substrate. The print head array may be shifted in a direction parallel to the width of the substrate, and the print head array may be used to print images on the substrate in multiple passes to form a composite image having a resolution equal to a multiple of the native resolution. Alternatively, a plurality of print head arrays may be provided, with adjacent print head arrays spaced apart to provide a composite print resolution equal to a multiple of the native resolution (see Abstract).

(3) Otsuka et al. (# US 2011/0134179) discloses an inkjet recording apparatus is presented. The inkjet recording apparatus includes an ink head configured to move in left and right directions, comprising a plurality of nozzles arranged in a front-rear direction for discharging ink on a recording medium, wherein the ink is curable when irradiated with light from a first light emitting device or a second light emitting device, and a conveyor device configured to feed the recording medium in a direction, wherein the first light emitting device is configured to move integrally with the ink head and to apply light to the recording medium, and wherein the second light emitting device, disposed offset from the plurality of nozzles in the front-rear direction, is configured to turn on independent of the first light emitting device and to apply light to the recording medium (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853